Fourth Court of Appeals
                                          San Antonio, Texas

                                                   July 29, 2019

                                              No. 04-19-00168-CV

                               IN THE INTEREST OF Y.M.L., A CHILD,

                      From the 407th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2017-PA-02836
                         Honorable Charles E. Montemayor, Judge Presiding


                                                  ORDER

       On July 15, 2019, we abated this appeal and remanded the cause to the trial court to rule
on court-appointed appellate counsel Gerald Uretsky’s motion to withdraw because parts of the
record are in Spanish, Appellant speaks only Spanish, and counsel does not read or speak
Spanish.
      On remand, the trial court granted Gerald Uretsky’s motion to withdraw and appointed
Shawn Sheffield in his stead.
     We REINSTATE the appellate timetable. Appellant’s brief is due within TWENTY
DAYS of the date of this order.
       We urge counsel to file Appellant’s brief as soon as practicable.                            Absent extreme
circumstances, no extensions of time to file Appellant’s brief will be granted.1




                                                                _________________________________
                                                                Patricia O. Alvarez, Justice



1
 The child’s “need for permanence is the paramount consideration for the child’s present and future physical and
emotional needs.” See Dupree v. Tex. Dep’t of Protective & Regulatory Servs., 907 S.W.2d 81, 87 (Tex. App.—
Dallas 1995, no writ). To protect the child, this court must render its decision “with the least possible delay,” and
any further delays in this appeal will not only hinder this court in its duty but may adversely affect the child. See
TEX. R. APP. P. 35.3(c); In re J.L., 163 S.W.3d 79, 82 (Tex. 2005) (quoting TEX. FAM. CODE ANN. § 263.405(a)).
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of July, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court